Mitchell, J.
I am unable to concur with the views of my brethren. In my opinion the assumption that there might have been other facts established by the evidence which would modify the effect of the facts found is wholly unwarranted. On the contrary, I think we are bound to assume that the court found all the material facts which the evidence established. The facts found are in effect that plaintiff’s possession was continued, exclusive, and just as incompatible with any use of the premises by the public as if they had been covered with buildings. From these facts, in the absence of any other modifying or doing away with their force, the adverse or hostile character of the possession followed as a conclusion or inference of law.
Vanderburgh, J., did not participate in this decision.
(Opinion published 55 N. W. Rep. 560.)
Application for reargument denied June 16, 1893.